Citation Nr: 0400244	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of fracture of the cervical vertebra, with 
degenerative changes and limitation of motion.   


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1985 
to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  



REMAND

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the Court 
specifically held that amended section 5103(a) and new 
38 C.F.R. § 3.159(b) (2003) require VA to inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating that claim.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Quartuccio, 16 Vet. App. 183, 187 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

In this case, the Board's initial review does not disclose 
any attempt to comply with VCAA.  The Board cannot find any 
letter or other communication in which the RO tells the 
veteran what he must submit to substantiate his claim.  While 
the statement of the case provided the applicable law and 
regulations, it did not tell the appellant what he had to 
submit to substantiate the claim for a higher evaluation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, , 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to cure VCAA deficiencies.  The result is that the RO must 
provide the notice required by VCAA.  

Under the circumstances presented here, in compliance with 
VCAA, the RO must review evidence and send the appellant a 
letter notifying him as to what is needed to substantiate his 
claim, what evidence VA will develop and what he must submit 
to substantiate the claim.  

Additionally, there has been a change in the rating criteria 
for the spine.  The portion of the rating schedular 
pertaining to the evaluation of diseases and injuries of the 
spine were amended effective September 26, 2003.  See 68 Fed 
Reg. 51454-51458 (August 27, 2003).  These changes in the 
rating criteria are substantially different from the previous 
criteria considered by the RO.  These changes have been 
accompanied by a new examination worksheet.  The veteran 
should be afforded an examination under the new, current 
rating criteria and examination protocol.

In a letter received in January 2003, the veteran reported 
that he was not working and his unemployment benefits had run 
out.  He did not clearly ascribe his unemployment to his 
service-connected disability, yet the wording of the letter 
raises a possibility that he may be making a claim for total 
disability, for compensation purposes, based on individual 
unemployability (TDIU).  The RO should write to the veteran 
and ask him if he is claiming TDIU benefits.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf. 

2.  The veteran should be scheduled for 
an examination of the spine using the 
most recent examination worksheet for the 
current rating criteria.   The claims 
folder should be made available to the 
examiner for review.  Any indicated tests 
or studies should be done.  

3.  The RO should write to the veteran 
and ask him if he is claiming TDIU 
benefits.  The appropriate forms should 
be provided.  

4.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record since the 
statement of the case (SOC).  If 
appropriate, the appellant and his 
representative should be provided a 
supplemental SOC containing the new 
rating criteria and explaining how the 
examination findings apply to the new 
criteria.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



